
	

113 S2656 IS: Protecting America's Families from Toxic Chemicals Act of 2014
U.S. Senate
2014-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2656
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2014
			Mr. Merkley introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide for the regulation of persistent, bioaccumulative, and toxic chemical substances, and
			 for other purposes.
	
	
		1.Short title
			This Act may be cited as the
		  Protecting America's Families from Toxic Chemicals Act of 2014.
		2.PurposeThe purpose of this Act is to ensure that the uses of chemical substances, for which there is
			 evidence of persistence, bioaccumulation, toxicity, and exposure to humans
			 or the environment, are limited to those uses that are critical or
			 essential.3.DefinitionsIn this Act:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency.(2)Chemical substanceThe term chemical substance has the meaning given the term in section 3 of the Toxic Substances Control Act (15 U.S.C. 2602).4.Identification and restriction of persistent, bioaccumulative, and toxic chemical substances(a)Identification(1)Criteria(A)In generalNot later than 1 year after the date of enactment of this Act, the Administrator shall establish,
			 by
			 rule, criteria to identify chemical substances that—(i)(I)are persistent, bioaccumulative, and toxic; or(II)are transformed through metabolism or environmental degradation into chemical substances that are
			 persistent, bioaccumulative, and toxic; and(ii)for which there is evidence of exposure or likely exposure to humans or the environment.(B)ConsiderationsIn establishing the criteria pursuant to subparagraph (A), the Administrator shall consider a
			 chemical substance—(i)to be bioaccumulative if, based on monitoring data or other evidence, the Administrator determines
			 that a chemical substance significantly accumulates or is likely to
			 significantly accumulate in
			 biota;(ii)to be persistent if the Administrator determines that the chemical substance significantly persists
			 or is likely to
			 significantly persist in 1 or more environmental media, including the
			 indoor environment; and(iii)to be toxic if the Administrator determines that the chemical substance demonstrates or is likely
			 to demonstrate 1 or more toxicological properties in humans or animals.(C)RevisionsThe Administrator may, by rule, revise the
			 criteria established pursuant to this paragraph to reflect the best
			 available science and provide	for equal or greater protection of
			 human health and the environment.(2)List(A)In generalNot later than 180 days after the date on which the rule under paragraph (1) is finalized, the
			 Administrator shall, by order, publish a list of all chemical substances
			 that meet those criteria, based on information available to the
			 Administrator.(B)UpdatesNot less frequently than once every 3 years after the initial publication of the list under
			 subparagraph (A), the Administrator shall update and republish the list to
			 incorporate new information that becomes available to the
			 Administrator.(3)Prior evidenceThe following chemical substances are considered, on the basis of existing evidence, to
			 meet the criteria established under paragraph (1):(A)Anthracene, pure.(B)Asbestos.(C)Cadmium and cadmium compounds.(D)Chloroalkanes, C10–13 (short-chain chlorinated paraffins).(E)p-Dichlorobenzene.(F)Hexabromocyclododecane, including all major diastereomers.(G)Hexachlorobutadiene.(H)Lead and lead compounds.(I)Mercury and mercury compounds.(J)Musk xylene.(K)Pentachlorobenzene.(L)Perfluorooctane sulfonic acid, its salts, and perfluorooctane sulfonyl fluoride.(M)Phenanthrene.(N)Polybrominated biphenyls.(O)Polybrominated diphenylethers.(P)Polychlorinated terphenyls.(Q)Tetrabromobisphenol A.(R)1,2,3-Trichlorobenzene.(S)1,2,4-Trichlorobenzene.(T)1,2,3,4-Tetrachlorobenzene.(U)1,2,4,5-Tetrachlorobenzene.(b)RestrictionsNot later than 1 year after the date of enactment of this Act, for chemical substances listed in
			 subsection (a)(3), and not later than 1 year after the date on which the
			 Administrator identifies a chemical substance pursuant to subsection
			 (a)(2), the Administrator shall by order—(1)identify the allowed uses, if any, of each such chemical substance, pursuant to subsection (c);(2)specify an effective date by which manufacture, processing, and distribution in commerce of the
			 chemical substance for any uses not identified in paragraph (1) are
			 required to cease, with such effective date not to exceed 5 years from
			 the date of the allowable use determination;(3)identify any conditions on the manufacture, processing, use, distribution in commerce, and disposal
			 of the chemical substance applicable to the allowed uses that the
			 Administrator determines are needed to protect public health and the
			 environment, with which manufacturers and processors of the chemical
			 substance must comply as of the effective date specified by the
			 Administrator under paragraph (2); and(4)make public the determination of the Administrator under this subsection, including—(A)the basis for the determination;(B)a list of allowed uses of the chemical substance; and(C)any conditions on manufacture, processing, use, distribution in commerce, or disposal identified by
			 the Administrator.(c)Allowable uses(1)In generalThe Administrator, by order issued under subsection (b) or by separate order, may allow
			 manufacturing, processing, and distribution in commerce for
			 a specified use of a chemical substance identified under subsection (b),
			 if the Administrator first reviews and considers available evidence and
			 determines that—(A)the use is a critical or essential use, consistent with the criteria established pursuant to
			 subsection (d); or(B)there is no discernible exposure to humans or the environment, consistent with the criteria
			 established pursuant to subsection (e).(2)PresumptionAllowable uses of chemical substances identified pursuant to subsection (b) shall include, unless
			 the Administrator determines by order that such uses do not meet the
			 requirements under paragraph (1)—(A)a specific use of lead or cadmium, or a compound of lead or cadmium, in lamps,
			 solder, glass, ceramics, metal alloys, plating, connectors, or electronic
			 components exempted from the Restriction on Hazardous Substances
			 Directive, Directive 2011/65/EU;(B)a specific use of mercury compounds in lamps in accordance with the Restriction on Hazardous
			 Substances Directive, Directive 2011/65/EU;(C)the use of lead or lead compounds in lead-acid batteries;	and(D)a specific use of perfluorooctane sulfonic acid, the salts of perfluorooctane sulfonic acid, and
			 perfluorooctane sulfonyl fluoride if the specific use is designated as 1
			 of the acceptable purposes or specific exemptions under Part III of Annex
			 B of the Stockholm Convention on Persistent Organic Pollutants.(3)Petition(A)In generalThe Administrator may, on receipt of a petition from the manufacturer  or processor  of a chemical
			 substance identified pursuant to subsection (b), by order, allow
			 manufacturing, processing, and distribution in commerce for a specified
			 use of the chemical substance if the Administrator determines that the
			 manufacturer or processor  has established by clear and convincing
			 evidence that the use qualifies as an allowable use pursuant to the
			 requirements under paragraph (1).(B)NoticeBefore making a determination under subparagraph (A), the Administrator shall—(i)in the case of petitions involving uses of a chemical substance restricted by State law, consult
			 with the relevant State agencies;(ii)publish in the Federal Register a notice of receipt of the petition that specifies the chemical
			 identity of the chemical substance to which the petition pertains;(iii)make the petition available on request;(iv)provide a reasonable opportunity for review and comment on the petition; and(v)if the Administrator decides to allow a specific use of a chemical substance under this paragraph,
			 consider any comments received by the Administrator in making a
			 determination as to which, if any, conditions shall apply to the allowed
			 use.(4)Term(A)In generalAny use allowed under paragraph (1), (2), or (3) shall be granted for a term of not more than 5
			 years, but may
			 be
			 renewed or revised in accordance with subparagraph (B) if the
			 Administrator finds,
			 after providing public notice and opportunity for comment, that the
			 allowed use or a revision to the allowed use will continue to meet the
			 requirements under paragraph (1).(B)RenewalThe Administrator may renew the term of the allowed use granted under subparagraph (A) for 1 or
			 more additional
			 terms of not more than 5 years each, if the Administrator finds, after
			 providing public notice
			 and opportunity for comment, that the allowed use will continue to meet
			 the requirements under paragraph (1).(C)RevisionThe Administrator may revise any allowed use under consideration for renewal, taking into account
			 regulatory programs in States, new amendments to the Restriction
			 on Hazardous Substances Directive, the Stockholm Convention on Persistent
			 Organic Pollutants, to ensure that the allowed use continues to meet the
			 requirements under paragraph (1).(d)Criteria To identify critical or essential uses(1)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall, by order,
			 establish criteria to identify critical or essential uses of chemical
			 substances.(2)ApplicabilityThe criteria under paragraph (1) shall identify as critical or essential any use for which the
			 Administrator determines—(A)(i)the use is in the paramount interest of national security; or(ii)the lack of availability of the chemical substance would cause significant disruption in the
			 economy;(B)(i)no feasible alternative for the specified use is available; or(ii)the specified use provides a net benefit to public health, the environment, or public safety when
			 compared to all available alternatives, taking comparative risks into
			 account; and(C)the use is consistent with international legal obligations.(e)Criteria To identify uses with no discernible exposureNot later than 180 days after the date of enactment of this Act, the Administrator shall, by rule,
			 establish criteria  for use in making the determinations under subsection
			 (d)(2), to identify uses of chemical substances for which there is clear
			 and convincing evidence that there is no discernible exposure to humans
			 and
			 the environment from the manufacturing, processing, distribution in
			 commerce, use,
			 or disposal of—(1)the chemical substance; or(2)any article containing
			 the chemical substance.(f)New chemical substances(1)In generalFor each new chemical substance subject to section 5(a)(1) of the Toxic Substances Control Act (15
			 U.S.C. 2604(a)(1)), the Administrator shall determine, during the
			 period of notice review, whether the chemical
			 substance, or a degradation product or metabolite of the chemical
			 substance, meets the criteria established under subsection (a)(1).(2)Allowable usesFor each chemical substance identified under paragraph (1), the Administrator shall, by order—(A)allow, in a manner consistent with subsection (b), manufacture, processing, and distribution in
			 commerce of the substance for a use which the Administrator
			 determines meets the requirements of subsection (c);(B)identify any conditions on the manufacture, processing, use, distribution in commerce, and disposal
			 of the chemical substance applicable to the allowed use that the
			 Administrator determines may be needed to protect public health and the
			 environment, which shall be complied with by a manufacturer  or processor 
			 of the chemical substance on the date on which the manufacturer or
			 processor commences manufacturing or processing of the new chemical
			 substance; and(C)make public—(i)the determination of the Administrator under this paragraph;(ii)the basis for the determination;(iii)a list of allowed uses of the chemical substance; and(iv)any  conditions on the manufacture, processing, use, distribution in commerce, or disposal of the
			 chemical substance identified by the Administrator.
						
